

114 S1290 IS: TRICARE Portability Act of 2015
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1290IN THE SENATE OF THE UNITED STATESMay 12, 2015Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo ensure the ability of covered beneficiaries under the TRICARE program to access care under a
			 health plan under such program in each TRICARE program region, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the TRICARE Portability Act of 2015. 2.Portability of health plans under the TRICARE program (a)Health plan portability (1)In generalThe Secretary of Defense shall ensure that covered beneficiaries under the TRICARE program who are covered under a health plan under such program are able to seamlessly access health care under such health plan in each TRICARE program region.
 (2)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe regulations to carry out paragraph (1).
 (b)Mechanisms To ensure portabilityIn carrying out subsection (a), the Secretary shall do the following: (1)Provide for the automatic electronic transfer of demographic, enrollment, and claims information between the contractors responsible for administering the TRICARE program in each TRICARE region when covered beneficiaries under the TRICARE program relocate between such regions.
 (2)Ensure such covered beneficiaries are able to obtain a new primary health care provider within ten days of undergoing such relocation.
 (3)Develop a process for such covered beneficiaries to receive urgent care without preauthorization while undergoing such relocation.
 (c)PublicationThe Secretary shall— (1)publish information on any modifications made pursuant to subsection (a) with respect to the ability of covered beneficiaries under the TRICARE program who are covered under a health plan under such program to access health care in each TRICARE region on the primary Internet website of the Department that is available to the public; and
 (2)ensure that such information is made available on the primary Internet website that is available to the public of each current contractor responsible for administering the TRICARE program.
 (d)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meaning given such terms in section 1072 of title 10, United States Code.